Citation Nr: 1327343	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  07-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to February 1970 and was discharged under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 administrative decision of the RO in Columbia, South Carolina, which found that the appellant had no honorable period of service and therefore was not entitled to payment of VA benefits.  

The appellant, his former spouse and his representative presented testimony at an August 2008 hearing at the RO before a local hearing officer.  The appellant and his representative presented testimony at an August 2008 hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  Transcripts of those hearings have been associated with the appellant's VA claims folder.

In August 2009 and in September 2011 the Board remanded the claim for further development which has not been completed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding for compliance with the prior remand instructions. 

The appellant testified that he attempted to have his other than honorable discharge upgraded to an honorable discharge through petition to the Army Discharge Review Board. 

In the September 2011 the Board requested to obtain records from the Army Discharge Review Board that may pertain to the appellant's attempts to upgrade his other than honorable discharge.  

In March 2012 the RO submitted a "PIES" request to "013" for discharge upgrade information and received a response that a discharge upgrade was denied by Army Board for Correction of Military Records on May 22, 2007 and there are no other upgrade determinations.  Now that VA is aware that there was, in fact, a denial decision to upgrade the appellant's discharge by the Army Board for Correction of Military Records (ABCMR) (which the Army Discharge Review Board (ADRB) is part of) the VA must make every effort to obtain all evidence and information associated with the ABCMR decision.  The Board's remand was to obtain records from any such decision, not just to determine whether there was a decision, and therefore there has not been complete compliance with the prior remand, and unfortunately, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall obtain all records from the Army Discharge Review Board in connection with the May 2007 decision, to include, but not limited to, the appellant's application and all documents submitted and/or considered in the determination.  Any negative response from the Army Discharge Review Board should be associated with the appellant's VA claims folder.

2.  After completion of the foregoing and any other development deemed necessary, the RO/AMC should reconsider whether the character of the appellant's discharge is honorable for purposes of payment of VA benefits.  If the benefit sought on appeal remains denied, the RO/AMC should provide the appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


